DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,188,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader versions  or add details that are inherent to the process of performing some of the actions.
Instant Application
Patent
1. An apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller, wherein the cache controller is configured to issue commands to cause the cache to: store data in cache lines in the cache, wherein: each of the cache lines includes chunks of data that are individually accessible, wherein the chunks of data are portions of the data that are less than a total amount of the data in each of the cache lines; in response to a request from the cache controller resulting in a hit, wherein the hit indicates the data requested by the cache controller is stored in the cache and the hit includes a portion of the chunks of data on a first cache line of the cache lines: read the portion of the chunks of data stored in the first cache line of the cache lines and return the portion of the chunks of data to the cache controller, wherein: the portion of the chunks of data is less than a total chunks of data on the first cache line of the cache lines; prioritize particular chunks of data that will remain in the cache lines, wherein a host identifies the chunks of data in the cache that will remain in the cache.

2. The apparatus of claim 1, wherein dirty chunks of data of the first cache line are selected for writing back to the memory device, wherein: the dirty chunks of data are the chunks of data that have been modified in the cache and not saved in the memory device; and the selected dirty chunks of data include chunks of data of the portion of the chunks of data that were the hit and returned to the cache controller when executing the request and wherein the selected dirty chunks of data remain valid in the first cache line that included chunks that were the hit.
3. The apparatus of claim 1, wherein a cache line with fewest chunks of dirty data is evicted from the cache.  
4. The apparatus of claim 3, wherein the cache line is considered evicted once each of the dirty chunks of data on the cache line have been written back to the memory device.
5. The apparatus of claim 1, wherein the chunk of the data that remains in the cache is pinned to the cache by the host.
1. An apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller, wherein the cache controller is configured to issue commands to cause the cache to: store data in a number of cache lines in the cache, wherein: each of the number of cache lines includes a number of chunks of data that are individually accessible; in response to a request from the cache controller resulting in a hit, wherein the hit includes a portion of the number of chunks of data on a first cache line of the number of cache lines: read the portion of the number of chunks of data stored in the first cache line of the number of cache lines and return the portion of the number of chunks of data to the cache controller, wherein: the portion of the number of chunks of data is less than a total number of chunks of data on the first cache line of the number of cache lines; prioritize particular chunks of data that will not be evicted from the cache lines, wherein a host identifies chunks of data in the cache that are never evicted from the cache; select dirty chunks of the first cache line for writing back to the memory device, wherein the selected dirty chunks include chunks of the portion of the number of chunks that were a hit and returned to the cache controller when executing the request and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
6. An apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller, wherein the cache controller is configured to issue commands to cause the cache to: access a portion of chunks of data in a first cache line of cache lines of the cache in response to receiving a request, wherein: the cache controller manages the request using a buffer on the cache controller; and the cache controller services the request by: reading the portion of the chunks of data from the first cache line of the cache lines in response to the request resulting in a hit, wherein: the portion of the chunks of data corresponding to the hit are the portion of the chunks of data from the cache lines; and the portion of the chunks of data is less than a total chunks of data; and returning the portion of the chunks of data in the first cache line corresponding to the hit; in response to determining the request is a hit, pre- fetch chunks of data and write the chunks of data to the cache line, wherein the pre- fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the chunks of data returned when servicing the request are located such that the chunks of data returned when servicing the request and the pre-fetched chunks of data are on the same cache line; and prioritize particular chunks of data that will remain in the cache lines, wherein: the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed; and a host identifies the chunks of data that will remain in the cache lines.

11. The apparatus of claim 6, wherein the buffer is a static random access memory (SRAM).

12. The apparatus of claim 6, wherein each of the cache lines is configured to store at least 4 kilobytes of data.

13. The apparatus of claim 6, wherein each of the cache lines is configured to store at least 32 chunks of data.

14. The apparatus of claim 6, wherein each chunk of the data includes 128 bytes of data.

6. An apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller, wherein the cache controller is configured to issue commands to cause the cache to: access a portion of a number of chunks of data in a first cache line of a number of cache lines of the cache in response to receiving a request, wherein: the cache controller manages the request using a buffer on the cache controller; and the cache controller services the request by: reading the portion of the number of chunks of data from the first cache line of the number of cache lines in response to the request resulting in a hit, wherein: the portion of the number chunks of data corresponding to the hit are the portion of the number of chunks of data from the cache lines; and the portion of the number of chunks of data is less than a total number of chunks of data; and returning the portion of the number of chunks of data in the first cache line corresponding to the hit; in response to determining the request is a hit, pre-fetch chunks of data and write the number of chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the number of chunks of data returned when servicing the request are located such that the number of chunks of data returned when the servicing the request and the pre-fetched chunks of data are on the same cache line; prioritize particular chunks of data that will remain in the cache lines, wherein: the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed; and a host identifies chunks of data that will never be evicted from the cache; and select dirty chunks of the first cache line for writing back to the memory device, wherein the selected dirty chunks include chunks of the portion of the number of chunks that were a hit and returned to the cache controller when executing the request and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.
7. The apparatus of claim 6, wherein metadata stored in the buffer is used to determine whether the request results in the hit.
25. The apparatus of claim 1, wherein further including managing chunk metadata by the cache controller as commands are executed.
8. The apparatus of claim 6, wherein metadata stored in the buffer is used to determine whether the request results in a miss and wherein the miss indicates the chunks of data requested are not stored in the cache.
25. The apparatus of claim 1, wherein further including managing chunk metadata by the cache controller as commands are executed.
9. The apparatus of claim 6, wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is valid.
25. The apparatus of claim 1, wherein further including managing chunk metadata by the cache controller as commands are executed.
10. The apparatus of claim 6, wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is dirty.
25. The apparatus of claim 1, wherein further including managing chunk metadata by the cache controller as commands are executed.
15. A method, comprising: storing data in cache lines in a cache, wherein each of the cache lines includes chunks of data that are individually accessible by a cache controller; reading a portion of the chunks of data from a first cache line of the cache lines in response to a request resulting in a hit, wherein: the portion of the chunks of data correspond to the hit; and the portion of chunks of data is less than a total chunks of data; pre-fetching chunks of data to replace the chunks of data on a particular cache line that were not associated with the request that resulted in the hit and were invalid when the request was received, wherein the request resulted in the hit on the particular cache line; and prioritizing, in response to determining the request is a hit, particular chunks of data that will remain in the cache lines, wherein a host identifies the particular chunks of data in the cache that will remain in the cache line.

18. The method of claim 15, further comprising prioritizing the particular chunks of data that will remain in the cache lines based on: a frequency at which the chunks of data will be accessed; and a type of data in the chunks of data.
17. A method, comprising: receiving a request for data at a cache controller; determining whether portions of a number of chunks of data associated with the request are in the cache using a buffer on the cache controller; servicing the request, in response to determining the request resulted in a hit, by: reading the portion of the number of chunks of data that correspond to the hit from a first cache line of a number of cache lines, wherein: the portion of the number of chunks of data is less than a total number of chunks of data; returning the portion of the number of chunks of data corresponding to the hit from the first cache line indicated by the buffer; in response to determining the request is a hit, pre-fetching chunks of data and writing the chunks to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of a memory device where the portion of the number of chunks of data returned when servicing the request are located; prioritizing particular chunks of data that will not be evicted from the cache lines, wherein the host identifies chunks of the data in the cache that are never evicted from the cache and wherein the chunks of data are prioritized based on: the frequency at which the data will be accessed; and the type of data; and selecting dirty chunks of the first cache line for writing back to the memory device, wherein the selected dirty chunks include chunks of the portion of the number of chunks that were a hit and returned to the cache controller when executing the request and wherein the selected dirty chunks remain valid in the first cache line that included chunks that were a hit.








	
16. The method of claim 15, wherein pre-fetched chunks of data are stored in the cache memory to fill the cache line.
18. The method of claim 17, further including servicing the request, in response to determining the request is a miss, by writing a number of chunks of data associated with the request from a memory device to a cache line indicated by the buffer.
17. The method of claim 15, wherein the pre-fetched chunks of data are stored in the cache memory to fill a portion of the cache line.
18. The method of claim 17, further including servicing the request, in response to determining the request is a miss, by writing a number of chunks of data associated with the request from a memory device to a cache line indicated by the buffer.
19. The method of claim 15, further comprising servicing the request, in response to determining the request is a miss, by writing the chunks of data associated with the request from a memory device to a cache line indicated by the buffer.
18. The method of claim 17, further including servicing the request, in response to determining the request is a miss, by writing a number of chunks of data associated with the request from a memory device to a cache line indicated by the buffer.
20. The method of claim 19, further comprising servicing the request, in response to determining the request is the miss, by returning the chunks of data from the cache line indicated by the buffer.
19. The method of claim 18, further including servicing the request, in response to determining the request is a miss, by returning a number of chunks of data from the cache line indicated by the buffer.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 and 20 recites the limitation "…the buffer…"  which lacks antecedent basis as there is no mention of a buffer in claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. "Elastic-cache: GPU cache architecture for efficient fine-and coarse-grained cache-line management." 2017 IEEE International Parallel and Distributed Processing Symposium, July 3, 2017 (hereafter referred to as Li).
Regarding claim 1, Li teaches an apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller (Section II, A. ON-Chip Memory Architecture, describes the architecture of being that of a GPU with an L1 cache and shared memory. It is also noted in Section I that the paper concerns GPU cache architecture which inherently means that there will be a cache, a controller that controls the cache, and another memory device that the cached data is being obtained from), wherein the cache controller is configured to issue commands to cause the cache to: store data in cache lines in the cache, wherein: each of the cache lines includes chunks of data that are individually accessible, wherein the chunks of data are portions of the data that are less than a total amount of the data in each of the cache lines (Section IV, describes the Elastic-Cache and how a 128-byte cache line is divided into smaller 32-byte chunks), in response to a request from the cache controller resulting in a hit, wherein the hit indicates the data requested by the cache controller is stored in the cache and the hit includes a portion of the chunks of data on a first cache line of the cache lines: read the portion of the chunks of data stored in the first cache line of the cache lines and return the portion of the chunks of data to the cache controller (Section IV, B. Basic Cache Operations, describes the basic cache operations which includes reading the chunks according to the access address. Fig. 6 and Section IV, D. Cache Architecture, states that data can be sent back in response to a requests. Section IV, E. Replacement Policy and Cache Coherence, states that partial read hits are supported meaning that a read request can result in a hit to some of the chunks in a cache line), wherein: the portion of the chunks of data is less than a total chunks of data on the first cache line of the cache lines (Section IV and IV, B, this is inherent as the chunks in the cache lines are what are being accessed and a portion of the chunks will always be less than the total. Section IV, E, as stated previously the partial hits can be to a portion of one cache line),  prioritize particular chunks of data that will remain in the cache lines, wherein a host identifies the chunks of data in the cache that will remain in the cache (Section IV, B, describes either evicting an individual chunk or a full cache line if needed. Section IV, E. Replacement Policy and Cache Coherence, describes the eviction method in further detail which is a least recently used method for both evicting individual chunks and cache lines which assigns priority based on how recently a chunk/line has been used. The commands from the host will thus identify (the claim language does not say how the identifying happens) which portions are to remain in the cache based on their use).
Regarding claim 3, Li teaches all the limitations of claim 1. Li further teaches wherein a cache line with fewest chunks of dirty data is evicted from the cache (Section IV, B and E, as stated previously, the eviction method operates on LRU method which means it is possible for the cache line with the fewest chunks to be evicted if it has not been used in a while).
Regarding claim 4, Li teaches all the limitations of claim 3. Li further teaches wherein the cache line is considered evicted once each of the dirty chunks of data on the cache line have been written back to the memory device (Section IV, B and E, if a cache line is to be fully evicted it means that it will be considered evicted when all chunks are written back to the memory device and made persistent).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bruce et al. (US PGPub 2015/0012690, hereafter referred to as Bruce).
Regarding claim 2, Li teaches all the limitations of claim 1. Li further teaches wherein dirty chunks of data of the first cache line are selected for writing back to the memory device, wherein: the dirty chunks of data are the chunks of data that have been modified in the cache and not saved in the memory device; and the selected dirty chunks of data include chunks of data of the portion of the chunks of data that were the hit and returned to the cache controller when executing the request (Section IV, E, states that when a partial miss is encountered all chunks in a cache line are invalidated, after writing back any dirty blocks. Dirty blocks are blocks that have new data that has been written to them that has not been made persistent (the literal definition of dirty data). The writing back of dirty data is also a standard procedure in the art for requests that incur hits or misses. The same section shows that partial hits and misses are still supported for the 32-byte chunk and the purpose of the method is to increase hit rate meaning it is possible that the dirty chunks written back were due to hits to those particular chunks when executing a command). Li does not teach wherein the selected dirty chunks of data remain valid in the first cache line that included chunks that were the hit..
Bruce teaches wherein the selected dirty chunks of data remain valid in the first cache line that included chunks that were the hit (Paragraph [0076], shows that hits to cache lines can be detected. Paragraphs [0087], [0089], and [0091], discuss the valid partially clean and partially dirty states of a cache line and how if a data is in a dirty state, the line can be flushed and the state changed to a clean state meaning that it is still retained in the cached after flushing). Since both Li and Bruce teach the use of caches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Li to implement the cache state and flushing procedures of Bruce to obtain the predictable result of wherein the selected dirty chunks remain valid in the cache line that included chunks that were a hit.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Joshi et al. (US PGPub 2016/0239223, hereafter referred to as Joshi).
Regarding claim  5, Li teaches all the limitations of claim 1. Li does not teach wherein the chunk of the data that remains in the cache is pinned to the cache by the host.
Joshi teaches wherein the chunk of the data that remains in the cache is pinned to the cache by the host (Paragraph [0095], states that pinning can be used for a variety of things such as ensuring data is not removed from the cache and always available). Since both Li and Joshi teach caching procedures It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Li to use the pinning methods of Joshi to obtain the predictable result of wherein the chunk of the data that remains in the cache is pinned to the cache by the host.

Claim 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Johar et al. (US PGPub 2015/0356019, hereafter referred to as Johar) in further view of Henderson et al. (US PGPub 2004/0037276, hereafter referred to as Henderson) in further view of Farhan et al. (US PGPub 2014/0156909, hereafter referred to as Farhan).
Regarding claim 6, Li teaches an apparatus, comprising: a cache controller; and a cache and a memory device coupled to the cache controller (Section II, A. ON-Chip Memory Architecture, describes the architecture of being that of a GPU with an L1 cache and shared memory. It is also noted in Section I that the paper concerns GPU cache architecture which inherently means that there will be a cache, a controller that controls the cache, and another memory device that the cached data is being obtained from), wherein the cache controller is configured to issue commands to cause the cache to: access a portion of chunks of data in a first cache line of cache lines of the cache in response to receiving a request (Section IV, describes the Elastic-Cache and how a 128-byte cache line is divided into smaller 32-byte chunks. Section IV, B. Basic Cache Operations, describes reading (accessing) the chunks according to an access address. Fig. 6 and Section IV, D. Cache Architecture, states that data can be sent back in response to a requests. Section IV, E. Replacement Policy and Cache Coherence, states that partial read hits are supported meaning that a read request can result in a hit to some of the chunks in a cache line), and the cache controller services the request by: reading the portion of the chunks of data from the first cache line of the cache lines in response to the request resulting in a hit (Section IV, B and E, as stated previously), wherein: the portion of the chunks of data corresponding to the hit are the portion of the chunks of data from the cache lines, and the portion of the chunks of data is less than a total chunks of data (Section IV and IV, B and E, this is inherent as the chunks in the cache lines are what are being accessed and a portion of the chunks will always be less than the total), and returning the portion of the chunks of data in the first cache line corresponding to the hit (Section IV, B, as stated previously, this is obvious as the purpose of a read is to obtain data to be returned to the requestor),  chunks of data returned when servicing the request are located such that the number of chunks of data returned when the servicing the request are on the same cache line (Section IV, E. Replacement Policy and Cache Coherence, upon a partial cache miss an entire cache line can be fetched and returned to the cache meaning the data requested as well as the unrequested data in the same cache line are fetched), and prioritize particular chunks of data that will remain in the cache lines, a host identifies the chunks of data that will remain in the cache lines (Section IV, B, describes either evicting an individual chunk or a full cache line if needed. Section IV, E. Replacement Policy and Cache Coherence, describes the eviction method in further detail which is a least recently used method for both evicting individual chunks and cache lines which assigns priority based on how recently a chunk/line has been used. The commands from the host will thus identify (the claim language does not say how the identifying happens) which portions are to remain in the cache based on their use). Li does not teach wherein: the cache controller manages the request using a buffer on the cache controller and in response to determining the request is a hit, pre-fetch chunks of data and write the chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the chunks of data returned when servicing the request are located such that the chunks of data returned when servicing the request and the pre-fetched chunks of data are on the same cache line, and wherein: the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed; and a host identifies the chunks of data that will remain in the cache lines.
Johar teaches the cache controller manages the request using a buffer on the cache controller (Figure 2 and Paragraph [0044], describes the store buffer that can accumulate requests). Since both Li and Johar teach using a cache it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of managing requests of Li for that of Johar to obtain the predictable result of wherein: the cache controller manages the request using a buffer on the cache controller and in response to determining the request is a hit. Li and Johar do not teach in response to determining the request is a hit, pre-fetch chunks of data and write the chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the chunks of data returned when servicing the request are located such that the chunks of data returned when servicing the request and the pre-fetched chunks of data are on the same cache line, and wherein: the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed; and a host identifies the chunks of data that will remain in the cache lines.
Henderson teaches the chunks of data are prioritized based on the frequency at which the data will be accessed (Paragraph [0049], states that the cache can assign cost (priority) based in part on frequency of use). Since both Li/Johar and Henderson teach the use of prioritizing cached data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining priority of Li and Johar with that of Henderson to obtain the predictable result of wherein the particular chunks of data are prioritized based on the frequency at which the chunks of data will be accessed. Li, Johar, and Henderson do not teach in response to determining the request is a hit, pre-fetch chunks of data and write the chunks of data to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the chunks of data returned when servicing the request are located such that the chunks of data returned when servicing the request and the pre-fetched chunks of data are on the same cache line.
Farhan teaches in response to determining the request is a hit, pre-fetch chunks of data and write the chunks to the cache line, wherein the pre-fetched chunks of data were not included in the request and are located in a portion of the memory device where the portion of the number of chunks of data returned when servicing the request are located (Fig. 7 and Paragraphs [0035]-[0037], states that upon a read request data can be transferred from the cache (meaning a hit occurred) and data can at the same time be prefetched from the disk using a read ahead approach and placed in the cache. Since the read ahead approach is being used it means all the data being cached are in the portion of the disk that is to be subsequently accessed by the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li, Johar, and Henderson to prefetch data as taught in Farhan so as to keep the cache filled with data that is likely to be requested by the host (Farhan, Paragraph [0036]). 
Regarding claim 12, Li, Johar, Henderson, and Joshi teach all the limitations of claim 6. Johar further teaches wherein each of the cache lines is configured to store at least 4 kilobytes of data (Paragraph [0042], wherein four 32bit chunks of data are taught and as claimed the chunks can range to encompass sizes as claimed). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 13, Li, Johar, Henderson, and Joshi teach all the limitations of claim 6. Johar further teaches wherein each of the cache lines is configured to store at least 32 chunks of data (Paragraph [0042], wherein size of chunks of data are taught and as claimed the chunks can range to encompass sizes as claimed).The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 14, Li, Johar, Henderson, and Joshi teach all the limitations of claim 6. Johar further teaches wherein each chunk of the data includes 128 bytes of data (Paragraph [0042], wherein size of chunks of data are taught and as claimed the chunks can range to encompass sizes as claimed). The combination of and reason for combining are the same as those given in claim 6.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Johar, and Henderson as applied to claim 6 above, and further in view of Bruce.
Regarding claim 7, Li, Johar, and Henderson teach all the limitations of claim 6. Johar further teaches metadata stored in a buffer (Figure 2 and Paragraph [0044]-[0045], shows that a history can be kept in the form of a record in the store buffer). Li, Johar, and Henderson do not explicitly teach wherein metadata stored in the buffer is used to determine whether the request results in the hit.
Bruce teaches metadata used to determine whether the request results in the hit (Paragraph [0076], states that when checking for a cache it the firmware determines the cache line index from the host LBA to see if there is a match between the cached LBA range and the host LBA). Since both Li/Johar/Henderson and Bruce teach the use of metadata it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metadata of Li, Johar, Henderson, and Joshi with that of Bruce to obtain the predictable result of wherein metadata stored in the buffer is used to determine whether the request results in the hit.
Regarding claim 8, Li, Johar, and Henderson teach all the limitations of claim 6. Johar further teaches metadata stored in a buffer (Figure 2 and Paragraph [0044]-[0045], shows that a history can be kept in the form of a record in the store buffer). Li, Johar, and Henderson do not explicitly teach wherein metadata stored in the buffer is used to determine whether the request results in a miss and wherein the miss indicates the chunks of data requested are not stored in the cache.
Bruce teaches wherein metadata is used to determine whether the request results in a miss and wherein the miss indicates the chunks of data requested are not stored in the cache (Paragraph [0076], states that when checking for a cache it the firmware determines the cache line index from the host LBA to see if there is a match between the cached LBA range and the host LBA). Since both Li/Johar/Henderson and Bruce teach the use of metadata it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metadata of Li, Johar, and Henderson with that of Bruce to obtain the predictable result of wherein metadata stored in the buffer is used to determine whether the request results in a miss and wherein the miss indicates the chunks of data requested are not stored in the cache.
Regarding claim 9, Li, Johar, and Henderson teach all the limitations of claim 6. Johar further teaches metadata stored in a buffer (Figure 2 and Paragraph [0044]-[0045], shows that a history can be kept in the form of a record in the store buffer). Li, Johar, and Henderson do not explicitly teach wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is valid.
Bruce teaches wherein metadata is used to determine whether the portion of the chunks of data in the request is valid (Paragraph [0084], states that  a page bitmap can exist that indicates whether or not certain parts of a cache line are dirty or not). Since both Li/Johar/Henderson and Bruce teach the use of metadata it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metadata of Li, Johar, and Henderson with that of Bruce to obtain the predictable result of wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is valid.
Regarding claim 10, Li, Johar, and Henderson teach all the limitations of claim 6. Johar further teaches metadata stored in a buffer (Figure 2 and Paragraph [0044]-[0045], shows that a history can be kept in the form of a record in the store buffer). Li, Johar, and Henderson do not explicitly teach wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is dirty.
Bruce teaches wherein metadata is used to determine whether the portion of the chunks of data in the request is dirty (Paragraph [0084], states that  a page bitmap can exist that indicates whether or not certain parts of a cache line are dirty or not). Since both Li/Johar/Henderson and Bruce teach the use of metadata it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metadata of Li, Johar, and Henderson with that of Bruce to obtain the predictable result of wherein metadata stored in the buffer is used to determine whether the portion of the chunks of data in the request is dirty.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Johar, and Henderson as applied to claim 6 above, and further in view of Joshi.
Regarding claim 11, Li, Johar, and Henderson teach all the limitations of claim 6. Johar further teaches use of a buffer (Figure 2 and Paragraph [0044], as stated in the rejection to claim 6). Li, Johar, and Henderson do not teach the buffer memory being SRAM.
Joshi teaches the use of and SRAM (Paragraph [0254], states that the memory devices can be SRAM). Since both Li/Johar/Henderson and Joshi teach the use of buffer/caches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to substitute the memory used for the buffer of Li, Johar, and Henderson with the SRAM of Joshi to obtain the predictable result of wherein the buffer is a static random access memory (SRAM).

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Johar in view of Farhan.
Regarding claim 15, Li teaches a method, comprising: storing data in cache lines in a cache, wherein each of the cache lines includes chunks of data that are individually accessible by a cache controller (Section IV, describes the Elastic-Cache and how a 128-byte cache line is divided into smaller 32-byte chunks), reading a portion of the chunks of data from a first cache line of the cache lines in response to a request resulting in a hit, wherein: the portion of the chunks of data correspond to the hit (Section IV, B. Basic Cache Operations, describes the basic cache operations which includes reading the chunks according to the access address. Fig. 6 and Section IV, D. Cache Architecture, states that data can be sent back in response to a requests. Section IV, E. Replacement Policy and Cache Coherence, states that partial read hits are supported meaning that a read request can result in a hit to some of the chunks in a cache line), and the portion of chunks of data is less than a total chunks of data (Section IV and IV, B, this is inherent as the chunks in the cache lines are what are being accessed and a portion of the chunks will always be less than the total. Section IV, E, as stated previously the partial hits can be to a portion of one cache line),  and prioritizing, in response to determining the request is a hit, particular chunks of data that will remain in the cache lines, wherein a host identifies the particular chunks of data in the cache that will remain in the cache line (Section IV, B, describes either evicting an individual chunk or a full cache line if needed. Section IV, E. Replacement Policy and Cache Coherence, describes the eviction method in further detail which is a least recently used method for both evicting individual chunks and cache lines which assigns priority based on how recently a chunk/line has been used. The commands from the host will thus identify (the claim language does not say how the identifying happens) which portions are to remain in the cache based on their use). Li does not teach pre-fetching chunks of data to replace the chunks of data on a particular cache line that were not associated with the request that resulted in the hit and were invalid when the request was received.
Johar teaches replacing chunks of data in the cache line that are not associated with the request and were invalid when the request was received, wherein the request resulted in the hit on the particular cache line (Paragraph [0049], wherein at step 104 with the hit wherein the hit causes a cache lookup and subsequent replacements of chunks of Johar). Since both Li and Johar teach using a cache it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of managing requests of Li for that of Johar to obtain the predictable result replacing chunks of data to replace the chunks of data on a particular cache line that were not associated with the request that resulted in the hit and were invalid when the request was received. Li and Johar do not teach prefetching data into the cache.
Farhan teaches in response to determining the request is a hit, pre-fetch chunks of data, wherein the pre-fetched chunks of data were not included in the request (Fig. 7 and Paragraphs [0035]-[0037], states that upon a read request data can be transferred from the cache (meaning a hit occurred) and data can at the same time be prefetched from the disk using a read ahead approach and placed in the cache. Since the read ahead approach is being used it means all the data being cached are in the portion of the disk that is to be subsequently accessed by the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Johar to prefetch data as taught in Farhan so as to keep the cache filled with data that is likely to be requested by the host (Farhan, Paragraph [0036]).
Regarding claim 16, Li, Johar, and Farhan teach all the limitations of claim 15. Li further teaches chunks of data are stored in the cache memory to fill the cache line (Section IV, E. Replacement Policy and Cache Coherence, as stated in the rejection to claim 15). Farhan further teaches prefetched data (Fig. 7 and Paragraphs [0035]-[0037], as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 17, Li, Johar, and Farhan teach all the limitations of claim 15. Li further teaches chunks of data are stored in the cache memory to fill a portion of the cache line (Section IV, E. Replacement Policy and Cache Coherence, as stated in the rejection to claim 15). Farhan further teaches prefetched data (Fig. 7 and Paragraphs [0035]-[0037], as stated in the rejection to claim 15). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 19, Johar, and Farhan teach all the limitations of claim 15. Johar further teaches servicing the request, in response to determining the request is a miss, by writing the chunks of data associated with the request from a memory device to a cache line indicated by the buffer (Paragraphs [0049]-[0051], wherein the merge writes a number of chunks as claimed of Johar). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 20, Johar, and Farhan teach all the limitations of claim 15. Johar further teaches servicing the request, in response to determining the request is the miss, by returning the chunks of data from the cache line indicated by the buffer (Paragraph [0049]-[0050], wherein the miss causes step 102 to returning or a no-write policy of Johar). The combination of and reason for combining are the same as those given in claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Johar, and Farhan as applied to claim 15 above, and further in view of Henderson.
Regarding claim 18, Li, Johar, and Farhan teach all the limitations of claim 15. Li, Johar, and Farhan do not teach prioritizing the particular chunks of data that will remain in the cache lines based on: a frequency at which the chunks of data will be accessed; and a type of data in the chunks of data. 
Henderson teaches prioritizing the particular chunks of data that will remain in the cache lines based on: a frequency at which the chunks of data will be accessed; and a type of data in the chunks of data (Paragraph [0049], states that the cache can assign cost (priority) based in part on frequency of use and the data type). Since both Li/Johar/Farhan and Henderson teach the use of prioritizing cached data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining priority of Li, Johar, and Farhan with that of Henderson to obtain the predictable result of prioritizing the particular chunks of data that will remain in the cache lines based on: a frequency at which the chunks of data will be accessed; and a type of data in the chunks of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132